ACCEPTED
                                                                                                                                                  06-15-00185-CR
                                                                                                                                       SIXTH COURT OF APPEALS
                                                                                                                                             TEXARKANA, TEXAS
                                                                                                                                           10/27/2015 11:36:04 AM
                                                                                                                                                 DEBBIE AUTREY
Appellate Docket Number:                                                                                                                                   CLERK
                                ..................
Appellate Case Style: Style:    TIMOTHY MICHAEL STRUBE
                          Vs.   State of Texas
                                                                                                                             FILED IN
                                                                                                                      6th COURT OF APPEALS
Companion Case:                                                                                                         TEXARKANA, TEXAS
                                                                                                                     10/27/2015 11:36:04 AM
                                                                                                                          DEBBIE AUTREY
                                                                                                                              Clerk
Amended/corrected statement:

                                                      DOCKETING STATEMENT (Criminal)
                                                     Appellate Court: 6th Court of Appeals
                                        (to be filed in the court of appeals upon per!ction of appeal under TRAP 32)

 I. Appellant                                                                      II. Appellant Attorney(s)

First Name:      TIMOTHY                                                          M Lead Attorney
Middle Name:     MICHAEL                                                          First Name:        E14I3

Last Name:       STRUBE                                                 .         Middle Name:       B.
Suffix:                                                                           Last Name:         MOBLEY                       .
Appellant Incarcerated?    0    Yes        E No                                   Suffix:
Amount of Bond:                                                                          Appointed             []District/County Attorney
Pro Se:   0                                                                       fl     Retained              fl Public Defender
                                                                                  Firm Name               ATTORNEY AT LAW
                                                                                  Address 1:         r.O. BOX 230J
                                                                                  Address 2:
                                                                                  City:
                                                                                  State:         a                       Zip+4:       75_j.
                                                                                  Telephone:         903-757, 3331         ext.
                                                                                  Fax:        903-753-8289
                                                                                  Email:      ebbniob@,aoL
                                                                                  SBN:        14238000 i

                                                                                                                                      AdIppellan
                                                                                                                                         Attorney




                                                                            Page 1 015
Ill. Appellee                                                                         IV. Appellee Attorney(s)

First Name:        THE STATE OF TEXAS                                                        Lead Attorney
Middle Name:                                                                          First Name:         ZAN
                                                                                      Middle Name: COLSON
                                                                                      Last Name: BROWN
                                                                                      S uffix -
                                                                                      F11    Appointed                 District/County Attorney
                                                                                             Retained           fl     Public Defender
                                                                                      Firm Name:              GREGG COUNTY
                                                                                      Address 1:          101 EAST
                                                                                      Address 2
                                                                                      City                                            MR go-
                                                                                      State:                       .
                                                                                                                                    /.ip-'-4:   75601
                                                                                      Telephone:          903-237-2673                 ext.
                                                                                      Fax:        903-236-3701                 .




                                                                                      Email:      zan.brownco.gregg.tx.us
                                                                                                                                                Add Another Appellee!
                                                                                      SBN:         03205900                                          Attorney

V. Perfection Of Appeal, Judgment And Sentencing                                                                                                                        I
Nature of Case (Subject matter                                                        Was the trial by:       [1   jury or 0 non-jury?
                                      Assaultive
or type of case):                                                                     Date notice of appeal filed in trial court: October 26, 201 5
Type of Judgment: Bench Trial
                                                                                      If mailed to the trial court clerk, also give the date mailed:
Date trial court imposed or suspended sentence in open court or date
                                                                                      October 26, 201
trial court entered appealable order: October 21. 2015
Offense charged: Aggravated Assault/Family Violence                                   Punishment assessed: tEA                     61, II5
Date of offense: November 15, 2014.,                                                  Is the appeal from a pre-trial order?         fl Yes        No
Defendant's plea: Not Guilty                                                          Does the appeal involve the constitutionality or the validity of a
                                                                                      statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                      0 Yes 0 No
M Yes fl No
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:             0 Yes 0 No If yes, date filed: October 26. 2015
Motion in Arrest of Judgment:         Yes          No If yes, date filed:
Other:   fl Yes 0 No                                     If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:      R Yes []No 0 NA                     If yes, date filed: UNKNOWN
Date of hearing:                      .   .
                                       ....
                                            fl NA
Date of order:                                            NA
Ruling on motion:           Granted   E       Denied   0 NA          If granted or denied, date of ruling:



                                                                               Page 2 of 5
 VIII. Trial Court And Record

I Court: 188TH JUDICIAL DISTRICT                                        Clerks Record:
County: GREGG                                                           Trial Court Clerk:    Z District D      County
Trial Court Docket Number (Cause no): 44574-A                           Was clerk's record requested?           Yes   fl   No

I Trial Court Judge (who tried or disposed of the case):                If yes, date requested: Oct 26, 2015
                                                                        If no, date it will be requested:
First Name:                                                             Were payment arrangements made with clerk?
Middle Name:                                                                                                   fl Yes FJ No E Indigent
Last Name:         BRABHAM
 Suffix:
Address 1:         101 EAST MEFHVIN, SUITE 408
Address 2:
City:              LONGVIEW
 State: Texas                         Zip +4: 75601
Telephone:         903-237-2588          ext.
Fax          903 236 8603
 Email:


Reporter's or Recorder's Record:
Is there a reporter's record?   E Yes fl No
Was reporter's record requested? ZYes []No
Was the reporters record electronically recorded?            Yes   No
If yes date requested Oct 26 2015
Were payment arrangements made with the court reporter/court recorder?         EYes      flNo R
                                                                                              X Indigent


       Court Reporter                   fl      Court Recorder
£1     Official                                 Substitute


First Name:        GRELYN
Middle Name:
Last Name:         FREEMAN
Suffix:
Address 1:         101 EAST METHV[N, SUITE 408
Address 2:
City:              LONGVIEW
State:     Texas                      Zip   -   4: 75601
Telephone:         903-237-2688         ext.
Fax:        903-236-8603
Email:
 IX. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                                        Court:
                                                                          .. ................,. .,.    .,      .   .




      Vs.




 X. Signature


Signature of counsel (or Pro Se Party)                                                            Date: October 27, 2015

                                                                                                  State Bar No: 14238000
Printed Name:

Electronic Signature: Is! EBB B. MOBLEY                                                           Name: EBB B. MOBLEY
      (Optional)


Xl. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial courts
order or judgment as follows on October 27, 2015




Signature of counsel (or pro se party)                            Electronic Signature: Is! EBB B. MOBLEY
                                                                         (Optional)


                                                                   State Bar No.: 14238000
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                              (1) the date and manner of service;
                              (2) the name and address of each person served, and
                              (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of
Please enter the following for each person served:




Telephone:       903-237-2673          ext.
Fax:      903-236-3701
Email:    zan . brownco.gregg.tx.us




                                                     Page 5 of 5